Citation Nr: 0502879	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-15 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

3.  Entitlement to an increased (compensable) rating for 
residuals of a left ankle injury.

4.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for right shoulder 
strain, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for left knee strain 
with degenerative changes, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased rating for subluxation of the 
lumbar spine with degenerative changes, currently evaluated 
as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied his claim for service 
connection for hypertension, and denied his claims for 
increased disability ratings for his service-connected 
bilateral hearing loss, residuals of right and left ankle 
injuries, right shoulder strain, tinnitus, left knee strain 
with degenerative changes, and subluxation of the lumbar 
spine with degenerative changes.  The veteran filed a timely 
appeal to this determination.

The veteran testified at a Travel Board hearing at the RO in 
October 2004 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board observes that at the time of this hearing, the 
veteran asserted that he had also appealed the RO's denial of 
his claim for an increased rating for a right knee strain.  
As this issue has not been developed or certified for 
appellate review, it is hereby referred to the RO for 
appropriate action, to include informing the veteran of the 
current status of this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In reviewing the veteran's claims file, the Board notes that 
in December 2004, VA received additional evidence in this 
case, consisting of VA outpatient treatment notes dated from 
January 2004 to October 2004.  This evidence was submitted by 
the veteran directly to the Board, along with a cover letter 
in support of his claim.  However, it does not appear that 
the RO has considered this evidence in conjunction with the 
veteran's claim relative to this appeal, or that a waiver of 
initial RO review has been submitted.  In so finding, the 
Board notes that at the time of the veteran's hearing before 
the undersigned at the RO in October 2004, the veteran 
submitted three packets of evidence, with a waiver of initial 
RO review of this evidence.  However, this waiver was 
specifically limited only to the "three packets of evidenced 
received at BVA TB [Travel Board] 10/27/04."  Thus, by its 
own terms, this waiver cannot be applied to the additional 
evidence submitted directly to the Board by the veteran in 
December 2004.  Therefore, the veteran's claim must be 
remanded to the RO for review of the additional evidence, and 
preparation and issuance of an SSOC.  See also Disabled 
American Veterans et. al. v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003) (holding that significant portions of the Board's 
new procedures for internal development of claims, which 
allowed for initial Board consideration of newly-obtained 
evidence without prior referral to the RO, were invalid).  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The RO should readjudicate the eight 
claims listed above, with due 
consideration given to any new evidence 
received since the time of the most 
recent June 2004 supplemental statement 
of the case (SSOC) issued for these 
claims.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




